DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/306,577 filed on 12/2/2018. Claims 1-12 and 14-17 were previously pending. Claim 5 was cancelled. Claims 1-4, 6, 8-9, 11, and 16 were amended in the reply filed on 6/23/2021. Claims 1, 11, 14 and 17 were amended in the reply filed on 11/15/2021. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 11 regarding the abstract idea USC § 101 rejection of claims 1-4, 6-12 and 14-17: Applicant’s arguments have been fully considered, but they are not persuasive. Applicant argues that claim 1 is not directed to an abstract idea because the claim recites additional elements (a container tracking system, a container carrier computer system, etc.) that perform the recited steps, and that therefore the abstract idea cannot be classified as Certain Methods of Organizing Human Activity (e.g. commercial interaction). Examiner respectfully disagrees, however, and argues that although the claims recite additional elements, they are merely part of a generic computer environment in which the abstract idea is “applied”. Examiner further maintains that the invention has been properly categorized as “Certain Methods of Organizing Human Activity”; specifically “commercial interaction” in the form of organizing business relations between a container tracking system admin, end users, a 
Specific arguments made with regards to a practical application of the invention have also been fully considered, but are not persuasive. Applicant argues that database records and queries are technical elements that should be considered more than an abstract idea, however Examiner respectfully disagrees. Examiner argues that database records and queries have been properly classified as part of the abstract idea since recording information, creating associations between recorded information, requesting/extracting information from records, and updating recorded information are concepts that predate computers and can easily be performed with pen and paper.  The amendments to claim 1 do not add any additional elements that integrate the abstract idea into a practical application, and claim 1 as a whole merely “applies” the concepts recited in the method steps to a generic computer environment and is not enough to integrate the abstract idea into a practical application. Therefore, Examiner maintains that the invention is merely directed to an abstract idea “applied” to a generic computer environment.
Applicant further argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology (technical advantage of reduces data traffic and latency). These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology, see also October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology")). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. Examiner 
Regarding Applicant’s argument starting on page 16 regarding the USC § 102 rejection of claims 1-4, 6-12 and 14-17: Applicant’s arguments have been fully considered, but they moot. Claims 1-3 and 6-12 are now rejected under 35 USC § 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642). Applicant argues that Kim does not disclose anything related to container identifiers, but Examiner respectfully disagrees.  As shown in Fig. 4A and 4B of Kim, the shipment coordination service system 420 comprises a shipment data store 436 that comprises carrier tracking information associated with specific containers (i.e. container identifiers). Applicant further argues that Kim does not disclose extracting container identifier information from container movement events, but Examiner respectfully disagrees. Kim teaches he shipment coordination service system 420 receiving updated location tracking information (i.e. movement events) related to specific package tracking numbers (i.e. container identifiers), and recognizing the specific package tracking numbers associated with the location tracking information (i.e. extract the container identifier from container movement events) in order to properly update the appropriate records stored in the database. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 11, and 12 recite the use of a system for receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database. Therefore they are each directed to one of the four statutory categories of invention: a machine, a process, and an article of manufacture, respectively.
The limitations ... a. receive ... from the first freight forwarder ... first ... tracking request data for container data ... the first ... tracking request data being representative of a first shipment identifier being of a shipment identifier type that is different to a container identifier type; b. send ... the first ... tracking request data to the container carrier ...; c. receive ... from the container carrier ..., the first response data being indicative of a first container identifier being of a container identifier type and first container tracking data; d. extract ... the first container identifier from the one or more first container movement events and create a record ... comprising the first shipment identifier, the record comprising an association with the first container identifier and the record comprising an association with the first container tracking data; e. repeat steps a, b, c and d to create multiple records ... comprising multiple shipment identifiers associated with multiple container identifiers and associated with further container tracking data; e1. subscribe to a data feed providing updates related to the multiple container identifiers in the multiple records in the database to repeatedly receive updates from the container carrier system and repeatedly update corresponding records in the database; process a request for data ... by performing steps to: f. receive ... from the second freight forwarder ... second ... tracking request data, the second electronic tracking request data being representative of a second container identifier or a second shipment identifier; g. ... retrieve a selected record by matching the second container identifier against the multiple container identifiers in the records created in step e and updated in step e1, wherein the second electronic tracking request data remains outside the container carrier ... and h. send ... the selected record as a response to the second ... tracking request data to the second freight forwarder ..., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a container tracking system, a container carrier computer system, a first freight forwarder computer system, a second freight forwarder computer system, a database, a database server, an input port, an output port, a processor, and a non-transitory computer readable medium for electronic requests using a generic computerized system do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database using a container tracking system (described in paragraph [0037]), a container carrier computer system, a first freight forwarder computer system, a second freight forwarder computer system, a database, a database server, an input port, an output port, a processor, and a non-transitory computer readable medium
Claims 2-4, 6-10 and 14-17 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” the aforementioned abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving shipment and container data, storing said data in a database, and giving access to said data to users who query the database.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642).
Regarding the following claim 1, 11, and 12 limitations, Kim, as shown, discloses the following limitations:
A container tracking system for communicating container tracking data over a data network, the data network comprising the container tracking system, a container carrier computer system, a first freight forwarder computer system and a second freight forwarder computer system, the container tracking system comprising: a database server; an input port to receive electronic tracking request data from the first freight forwarder computer system and the second freight forwarder computer system and to receive container tracking data from a container carrier computer system; an output port to send container tracking data to the first freight forwarder computer system and the second freight forwarder computer system; and a processor configured to: write data to a database based on responses from the container carrier computer system by performing steps to:; [See (Fig. 4A); [0092-0097]; [0181]; [0015-0016]; Kim teaches a shipment coordination service 420 (i.e. a container tracking system) connected via a network 402 to carrier interfaces 450 (i.e. a container carrier computer system), and user devices 410 (i.e. a first freight forwarder computer and a second freight forwarder computer).  Kim further teaches the shipment coordination service 420 comprises a shipment data store 436 (i.e. a database server) and a means of sending and receiving information via the network (i.e. an input port and an output port
a. receive at the container tracking system from the first freight forwarder computer system via the input port first electronic tracking request data for container movement events stored at the carrier computer, the first electronic tracking request data being representative of a first shipment identifier being of a shipment identifier type that is different to a container identifier type; [See [0171]; [0098]; (Fig. 3); (Fig. 11, element 1102); Kim teaches the shipment coordination service 420 receiving a request for a shipment status update (i.e. first electronic tracking request data) from a user (i.e. the first freight forwarder computer system) which includes a unique transaction identification code (i.e. a first shipment identifier) associated with the shipment.]
b. send from the container tracking system the first electronic tracking request data to the container carrier computer system; [See [0173]; (Fig. 11, element 1106); Kim teaches the tracking module 432 of the shipment coordination service 420 communicating the request for a shipment status update (i.e. first electronic tracking request data) to a carrier through the carrier’s tracking interface (i.e. the container carrier computer system).]
c. receive at the container tracking system from the container carrier computer system via the input port first response data, the first response data comprising one or more first container movement events for containers associated with the first shipment identifier, the one or more first container movement events comprising a first container identifier being of a container identifier type;  [See [0173]; (Fig. 11, element 1106); Kim teaches the tracking module 432 of the shipment coordination service 420 retrieving the updated shipment information from the carrier’s tracking interface (i.e. the container carrier computer system).]
d. extract at the container tracking system the first container identifier from the one or more first container movement events and create a record in the database of the container tracking system comprising the first shipment identifier, the record comprising an association with the first container identifier and the record comprising an association with the first container movement events;  [See [0111-0113]; (Fig. 4B); [0174]; [0145]; (Fig. 11, element 1108); Kim teaches updating the data entry in the shipment data store 436 (i.e. create a record in a database) associated with the unique identification number (i.e. the first shipment identifier) to include a carrier specific tracking code (i.e. the first container identifier) and the shipment status (i.e. the first container tracking data).]
e. repeat steps a, b, c and d to create multiple records in the database of the container tracking system comprising multiple shipment identifiers associated with multiple container identifiers and associated with one or more further container tracking data movement events; [See [0098]; [0171-0174]; [0145]; (Fig. 11, element 1102, 1106, 1108); (Fig. 4B); [0106]; [0111]; Kim teaches repeating the steps listed above to fill the shipment data store with data related to multiple shipments.]
e1. ... providing updates related to the multiple container identifiers in the multiple records in the database to repeatedly receive updates from the container carrier system and repeatedly update corresponding records in the database; process a request for data from the second freight forwarder computer system in the database by performing steps to: [See [0017]; [0104-0105]; (Fig. 4B); Kim teaches the shipment coordination service 420 receiving updated status information such as location tracking from the carrier systems, and updating corresponding database records with the updated information.
f. receive at the container tracking system from the second freight forwarder computer system via the input port second electronic tracking request data, the second electronic tracking request data being representative of a second container identifier; [See [0171]; [0098]; (Fig. 3); (Fig. 11, element 1102); Kim teaches the shipment coordination service 420 receiving a request for a shipment status update (i.e. second electronic tracking request data) from a user (i.e. the second freight forwarder computer system) which includes a unique transaction identification code (i.e. a second shipment identifier) associated with the shipment.]
g. query at the container tracking system the database to retrieve a selected record by matching the second container identifier against the multiple container identifiers in the records created in step e and updated in step e1, wherein the second electronic tracking request data remains outside the container carrier computer system; [See [0104]; [0106]; (Fig. 4B); Kim teaches that, the tracking module 432 can use a unique transaction identification code (i.e. the second shipment identifier) to identify associated carrier specific tracking codes and shipment status information within the shipment data store (i.e. the database).]
h. send from the container tracking system via the output port the selected record, comprising one or more selected container movement events, as a response to the second electronic tracking request data to the second freight forwarder computer system; [See 0174]; [0104]; [0106]; (Fig. 4B); (Fig. 11, element 1102, 1110); Kim teaches the shipment coordination service 420 outputting shipment status information (i.e. the selected record) to a user (i.e. the second freight forwarder computer system) as a response to their request for a shipment status update (i.e. the second electronic tracking request data).]
Kim does not, however Efird does, disclose the following limitations:
... subscribe to a data feed providing updates ... [See [0068]; (Fig. 5); Efird teaches subscribing to a data feed in order to acquire updated information related to vehicle tracking.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment record updating function of Kim with the data feed subscription function of Efird.  By making this combination, the shipment record updating function of Kim could be performed automatically without any user requests. This would benefit 
Regarding the following claim 2 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking system of claim 1, wherein to send the first electronic tracking request data comprises generating a database query to determine a container carrier computer system that offers access to container tracking data based on the received shipment identifier type in order to send the electronic data request message to the determined container carrier computer system. [See [0171-0173]; (Fig. 11, element 1102, 1104, 1106); Kim teaches the shipment coordination service 420 using a unique transaction identification code (i.e. shipment identifier), provided by the user in the shipment status update request, to search the shipment data store (i.e. generating a database query) in order to acquire corresponding carrier specific tracking information. The tracking module then requests shipment status update information from carriers associated with the corresponding carrier specific tracking information.]
Regarding the following claim 3 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking system of claim 1 wherein the one or more first container movement events comprise multiple container identifiers associated with the first shipment identifier and the processor is configured to create a record in the database for each of the multiple container identifiers. [See [0111]; [0106]; (Fig. 4B); Kim teaches the shipment coordination service 420 providing tracking numbers and shipment status information for multiple legs of a shipment associated with a unique transaction identification code (i.e. associated with the first shipment identifier), and creating a record of the tracking numbers and shipment status information associated with unique transaction code in the shipment data store 436 (i.e. the database
Regarding the following claim 6 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking system of claim 1, wherein the database server stores a shipping port database of related shipping ports, and the processor is configured to repeat steps b., c. and d. for the related shipping ports. [See [0118]; (Fig. 5, element (3)); [0135]; [0106]; (Fig. 4B); Kim teaches the shipment data store (i.e. database server) storing processing centers (i.e. ports) related to shipments, sending status update requests to said processing centers (i.e. step b), receiving status updates from said processing centers (i.e. step c), and recording the received status updates in the shipment data store (i.e. step d).]
Regarding the following claim 7 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1 and 6. Kim further discloses the following limitations:
The container tracking system of claim 6, wherein the processor repeats steps d. selectively based on vessel tracking data; [See [0118]; (Fig. 5, element (3)); [0135]; [0106]; (Fig. 4B); Kim teaches recording status updates received from processing centers when a vehicle (i.e. vessel) has delivered a container to a processing center, or when a vehicle has picked up a container from a processing center and is on route to the next stop along a route towards the container destination.]
Regarding the following claim 8 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking system of claim 1, wherein the database server stores a preferred container carrier database, and the processor is configured to query the preferred container carrier database to select a container carrier and then perform step b. by sending the electronic tracking request data to the selected container carrier. [See [0076]; [0080]; (Fig. 2B); Kim teaches storing a list of carriers associated with geographical areas (i.e. a preferred carrier database), selecting an 
Regarding the following claim 9 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1 and 9. Kim further discloses the following limitations:
The container tracking system of claim 8, wherein selecting the container carrier is based on a location of the container carrier. [See [0076]; [0080]; (Fig. 2B); Kim teaches storing a list of carriers associated with geographical areas (i.e. a preferred carrier database), and selecting an associated carrier (i.e. based on a location of the carrier).]
Regarding the following claim 10 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim further discloses the following limitations:
The container tracking system of claim 1, wherein the processor is further configured to generate a user interface to be displayed at the first freight forwarder computer system and second freight forwarder computer system, and to perform the steps of a. receive the first electronic tracking request data, g. receive the second electronic tracking request data and h. send the selected record through the user interface; [0171]; [0174]; (Fig. 11, element 1102, 1110); Kim teaches a user inputting shipment status update requests via a user interface (i.e. the steps of a. receive the first electronic tracking request data ... through the user interface, g. receive the second electronic tracking request data ... through the user interface), and the user receiving output from the shipment coordination service 420 via the user interface (i.e. g. receive the second electronic tracking request data and h. send the selected record through the user interface).]

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642) in view of Amling (U.S. Pub. No. 2005/0149453).
Regarding the following claim 4 limitations, Kim in view of Efird, as shown, discloses all claim 1 limitations. Kim further discloses the following limitations:
The container tracking system of claim 1, wherein the processor is further configured to: receive container movement events via multiple data feeds; [See [0173]; (Fig. 11, element 1106); Kim teaches the tracking module 432 of the shipment coordination service 420 retrieving updated shipment information (i.e. tracking data) from one or more carriers (i.e. via multiple carrier feeds).]
... associate the multiple container identifiers with the shipment identifiers to continuously create or update records in the database to store the continuous container movement events; [See [0174]; [0104]; [0122]; [0111-0113]; (Fig. 4B); Kim teaches associating carrier tracking codes (i.e. container identifiers) with transaction identifiers (i.e. shipment identifiers) within a continuously updated database.]
... transmit the updated records to the first freight forwarder computer system and second freight forwarder computer system. [See [0174]; [0104]; [0122]; [0111-0113]; (Fig. 4B); (Fig. 4A); Kim teaches communicating database information to user devices 410 and carrier devices 450 via a network 402.]
Kim in view of Efird does not, however Amling does, teach the following limitations:
... discard part of the container movement events for container identifiers that are not in the database; [See [0143-0144]; Amling teaches filtering out (i.e. discarding) shipment information (i.e. tracking data) that does not match query criteria, including a reference identifier (i.e. container identifiers).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment information retrieval function of Kim in view of Efird with the shipment information filtering function of Amling.  By making this combination, .

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642) in view of Mangan (U.S. Pub. No. 2006/0238334).
Regarding the following claim 14 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim in view of Efird does not, however Mangan does, disclose the following limitations:
The container tracking computer system of claim 1, wherein the electronic tracking request data is indicative of a first number of containers; the container tracking data is indicative of a second number of containers; and the processor is further configured to compare the first number of containers to the second number of containers and create an alert if the first number of containers is different to the second number of containers; [See [0041-0042]; (Fig. 8P-8S); Mangan teaches a system which collects a first number of packages, collects a second number of packages, compares the numbers to each other, and sends a message (i.e. creates an alert) to a driver to let them know there are either too many, or too few packages being delivered.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment information retrieval function of Kim in view of Efird with the incorrect/missing information notification system of Mangan.  It is common for user interfaces to notify a user when there are errors in information provided via the interface that the computer is able to detect.  Notifying a user of these errors reduces the time it would take for users to find the errors themselves, and improves the reliability of the information provided by the user interface.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642) in view of Skaaksrud (U.S. Pub. No. 2015/0154553).
Regarding the following claim 15 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim in view of Efird does not, however Skaaksrud does, disclose the following limitations:
The container tracking computer system of claim 1, wherein the electronic tracking request data is indicative of a first quality of containers; the container tracking data is indicative of a second quality of containers; and the computer processor is further configured to compare the first quality of containers to the second quality of containers and create an alert if the first quality of containers is different to the second quality of containers; [See [0015]; [0789]; (Fig. 90); Skaaksrud teaches an apparatus capable of detecting different types of packages (i.e. different qualities of containers), determining a difference between two package types, and transmitting a notification (i.e. creating an alert) when the two types of package are different.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment information retrieval function of Kim in view of Efird with the package type detection system of Skaaksrud. Verifying whether a container continues to be recorded as the same type of the container helps catch and correct shipping errors by verifying a container takes an expected form as it moves along a route.  This verification function helps eliminate, or mitigate the effects of, costly and wasteful errors such as sending containers to incorrect destinations.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642) in view of Holley (U.S. Pub. No. 2011/0099121).
Regarding the following claim 16 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim in view of Efird further discloses the following limitations:
The container tracking computer system of claim 1, wherein the processor is further configured to send to the container carrier computer system an ongoing data feed command to cause the container carrier computer system to continuously send container movement events to the container tracking system; [See [0122]; [0135]; (Fig. 5); Kim teaches carriers using a unique transaction identification code to provide updates on the status of the delivery of a package at each segment of the overall delivery (i.e. the container carrier computer system continuously send container tracking data to the container tracking system). 
... to continuously receive container movement events from the container carrier computer system, the container 8movement events comprising multiple container identifiers associated with the shipment identifier; [See [0122]; [0135]; (Fig. 5); Kim teaches carriers using a unique transaction identification code to provide updates on the status of the delivery of multiple packages at each segment of the overall delivery (i.e. the container carrier computer system continuously send container tracking data to the container tracking system).
... and to store the container tracking data and the multiple container identifiers that are missing on the database server associated with the shipment identifier; [See [0174]; [0145]; (Fig. 11, element 1108); Kim teaches updating the data entry (whether they were empty (i.e. missing) or previously filled) in the shipment data store 436 associated with the unique identification number (i.e. the first shipment identifier) to include a carrier specific tracking code (i.e. the first container identifier) and the shipment status (i.e. the first container tracking data).]
Kim in view of Efird does not, however Holley does, disclose the following limitations:
... to determine which of the multiple container identifiers are missing on the database server; [See [0031-0032]; Holley teaches determining which tracking numbers (i.e. container identifiers) are missing from a database.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the database updating function of Kim in view of Efird with the missing information identification function of Holley.  In the field of shipment tracking having the most up-to-date shipment status information at all times is very important.  Correcting errors or making changes to a shipment often have to happen in a very timely manner, or else become much more costly to correct or change at a later date. Determining which shipments are completely lacking tracking information would, therefore, be important to identify so that the issue can be rectified and future potential waste avoided.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0278758) in view of Efird (U.S. Pub. No. 2016/0253642) in view of Holley (U.S. Pub. No. 2011/0099121) and in further view of Carnes (U.S. Pub. No. 2006/0116893).
Regarding the following claim 17 limitations, Kim in view of Efird, as shown, discloses the limitations of claim 1. Kim in view of Efird further discloses the following limitations:
The container tracking computer system of claim 1, wherein the container tracking data is indicative of a number of containers; [See [0086]; [0130]; Kim teaches shipments and their associated data (i.e. container tracking data) reflecting information regarding a plurality of packages (i.e. indicative of a number of containers).]
Kim in view of Efird do not, however Holley does, disclose the following limitations:
... with the number of containers ... each time the processor receives a container identifier that is missing from the database; [See [0031-0032]; Holley teaches determining which tracking numbers (i.e. container identifiers) are missing from a database.]
             It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the database updating function of Kim in view of Efird with the missing information identification function of Holley. By making this combination the system could easily identify and note which data cells within a database are missing information.
              Kim in view of Efird in view of Holley do not, however Carnes does, disclose the following limitations:
... and the processor is further configured to initialise a counter ... and decrement the counter; [See [0082]; Carnes teaches creating an automated tally of the number of core data elements in which no data is entered (i.e. an automated counter which tracks a number of pieces of missing data).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the database updating function of Kim in view of Efird with the missing information identification function of Holley, and the missing information tally of Carnes. As stated above, in the field of shipment tracking having the most up-to-date shipment status information at all times is very important. While Holley teaches identifying missing information, Carnes further assists a user by succinctly showing the number of missing pieces of information for a shipment.  If a user sees that this number is greater than zero, the tally acts as an indicator that there is missing information, and that this needs to be rectified and future potential waste avoided.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Borgerson (U.S. Pub. No. 2017/0032314) teaches a global freight communication system.
Loken (U.S. Pub. No. 2016/0307153) teaches grouping container tracking information into groups with associated identifiers.
Mackenzie (U.S. Pub. No. 2010/0250446) teaches a freight tracking and communication system.
Boucher (U.S. Pat. No. 6,976,007) teaches tracking packages transferred between a plurality of carriers along a route.
Hanson (U.S. Pub. No. 2005/0248454) teaches tracking ocean freight carriers.
Rajapakse (U.S. Pub. No 2005/0156736) teaches a global freight tracking and communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628